IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45213

STATE OF IDAHO,                                 )   2018 Unpublished Opinion No. 416
                                                )
       Plaintiff-Respondent,                    )   Filed: April 6, 2018
                                                )
v.                                              )   Karel A. Lehrman, Clerk
                                                )
LYNNETT ANN RIFE,                               )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. Randy J. Stoker, District Judge.

       Judgment of conviction and unified sentence of four years, with a minimum
       period of confinement of two years, for affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Maya P. Waldron, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                        Before GUTIERREZ, Judge; HUSKEY, Judge;
                                  and LORELLO, Judge
                   ________________________________________________

PER CURIAM
       Lynnett Ann Rife was found guilty of possession of methamphetamine, Idaho Code § 37-
2732(c)(1). The district court imposed a unified sentence of four years, with a minimum period
of confinement of two years, and placed her on probation. Rife appeals, contending that her
sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.

                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Rife’s judgment of conviction and sentence are affirmed.




                                                   2